Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 filed on 04/28/2021, are presently pending in the application and have been examined below, of which claims 1, 8, and 15 are presented in independent form.

Drawings
	The drawings were received on 04/28/2021. The drawings are accepted.


Information Disclosure Statement
The information disclosure statements (IDS) dated 04/28/2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antoniou et al.  (US 10,673,617) (hereafter Antoniou) and in view of Westland (US 11,316,691) (hereafter Weastland).

Regarding claim 1 Antoniou teaches: A system for trusted aggregation with data privacy of contributors based on a zero-knowledge-proof (Examiner note: the trusted aggregation is defined in Para.[0011, 0067] as a collection of data privacy of contributors that is met by the smart contract that is a collection of data from users/contributors) (Antoniou, in col. 12, ll. 50-53, discloses “A smart contract is a collection of code and data (sometimes referred to as functions and state) that is deployed using cryptographically signed transactions on the blockchain network” Antoniou, in col. 9, ll. 18-20, discloses “this contract could release information to the verifier based on our zero-knowledge proof smart contract.”),
the system comprising: a memory; and a processor in communication with the memory (Antoniou, in col. 21, ll. 13-17, discloses “Embedded systems are managed by single or multiprocessing cores in the form of microcontrollers or digital signal processors (DSPs), field-programmable gate arrays (FPGA) and application-specific integrated circuits (ASIC) and gate arrays” Antoniou, in col. 56, ll. 50-54, discloses “The module 430a read-only memory (ROM) 16 Kbytes has the function of maintaining the data and the programs permanently having energy power and not where the system's information is maintained until it is not erased electrically”). 
the processor being configured to perform operations comprising: committing, anonymously (Antoniou, in col. 3, ll. 15-17, discloses “the users stay anonymous, they only identified by their public key as an address.”), an identity and associated data of a resource producer on a blockchain by an independent gateway (Antoniou, in col. 25, ll. 60-63, discloses “Authentication management infrastructure products offer a single "authentication gateway" to target systems. The gateway supports a variety of authentication technologies.”);
generating a Merkle tree hash commitment to the blockchain of all resources handled by an aggregator (Antoniou, in col. 50, ll. 60-63, discloses “different methods can be used, such as a generating a Merkle tree, which is a data structure where the data is hashed and combined until there is a singular root hash that represents the entire structure, and storing the root hash”);
Antoniou fails to explicitly teach: executing individual commitments of a resource to a user; and providing a zero-knowledge-proof that proves that the commitment of the identity and associated data of the resource producer, and the Merkle tree hash commitment match.
Westland, from the analogous technical field teaches: executing individual commitments of a resource to a user (Westland, in col. 2, ll. 20-26, discloses “In some embodiments, the hierarchical tree structure is a Merkle tree. In some embodiments, providing the commitment, the hash of the content of the multi-party document and/or the root of the hierarchical tree structure occurs without an identity of the party and/or the content of the multi-party document being revealed on the DLN”);
 and providing a zero-knowledge-proof that proves that the commitment of the identity (Examiner note: ZKP stands for the Zero-Knowledge Proof) (Westland, in col. 1, ll. 18-24, discloses “The instant disclosure illustrates how the privacy and security of activities occurring on distributed ledger-based networks (DLNs) can be enhanced with the use of zero-knowledge proofs (ZKPs) that can be used to verify the validity of at least some aspects of the activities without private information related to the activities necessarily being revealed publicly.” Westland, in col. 2, ll. 20-26, discloses “the ZKP that the hierarchical tree structure includes the commitment as the leaf node includes the ZKP that the commitment is obtained via the first application of the hashing function on the public identifier and/or the random nonce.”)
and associated data of the resource producer, and the Merkle tree hash commitment match (Examiner note: proof of matching the producer and tree hashed data is met by comparative analysis of the relevant hashed data comprised by the smart contract) (Westland, in col. 12, ll. 61-67, col. 13, ll. 1-4  discloses “the smart contract may receive from the multi-party document deployer 110a a multi-party document that is configured for consideration and approval by the participants 110b, 110c of a transaction that includes the  multi-party document, a commitment for each participant that is generated via the application of a cryptographic hashing function on the public identifier, on the ZKP enabled DLN 100, of that participant and/or a random nonce (e.g., cryptographically random nonce), and the root node of the hierarchical tree structure(s) (e.g., the Merkle root) that include the commitments as leaf node of the structure.” Westland, in col. 14, ll. 15-20, discloses “the nullifier data structure may be in the form of an array through which the smart contract can iterate to compare the nullifier N, (i.e., the nullifier provided to the smart contract by the transaction participant 110b, 110c) to the nullifiers that are stored in the nullifier data structure.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Antoniou, in view of the teaching of Westland which discloses processing different sources/producers smart contract data using comparative analysis of the relevant hashed data in order to improve processing of the aggregated data, i.e. smart contract data of Antoniou (Westland, col. 2, ll. 20-26, col. 12, ll. 61-67, col. 13, ll. 1-4 , col. 14, ll. 15-20).

Regarding claim 2 Antoniou, as modified by Westland, teaches: The system of claim 1, wherein the operations further comprise: providing a second zero-knowledge proof that proves that the commitments are mutually exclusive with no double utilization; and providing a third zero-knowledge-proof that proves agreement specifications from the user are met without revealing the identity or associated data of the resource producer.
(Examiner note: first, second, and third ZKPs are met by the steps 164, 166, and 168, respectively, as depicted in Fig. 13 of Antoniou) (Antoniou, in col. 43, ll. 52-53 discloses “FIG. 13 shows a flowchart of the zero-knowledge proof protocol communication of IoTs.” Antoniou, in col. 48, ll. 42-45 discloses “As shown in FIG. 13, shows a flowchart with the ZKP protocol communication of loTs, wherein step 110 is the first IoT device 1 embedded MC 64-bit MC (A) and MC (B) as the prover; the step 164 is the first proof of secret data that has not being unveil. Consequently, step 166 is the second proof of secret data that has not being unveil, therein the third step 168 which also shows the proof of secret data that has not being unveil.”).

Regarding claim 3 Antoniou, as modified by Westland, teaches: The system of claim 1, wherein the committing is a hash commitment (Westland, in col. 11, ll. 1-6, discloses “for each transaction participant (e.g., 110b or 110c), a commitment may be generated by the application of a cryptographic hashing function on a public identifier of the participant such as, but not limited to, the public key of the participant on the ZKP-enabled DLN 100.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Antoniou, in view of the teaching of Westland which discloses commitment generation using a hash function in order to improve security of the data processing (Westland, col.11, ll.1-6).

Regarding claim 4 Antoniou, as modified by Westland, teaches: The system of claim 1, wherein the Merkle tree hash commitment involves the identity of the resource producer and its associated data, and wherein a sub-tree in the Merkle tree hash commitment is associated with a commitment of individual resources.
(Examiner note: Merkle subtree is met by the leaf nodes of the tree) (Westland, in col. 11, ll. 49-59, discloses “the hierarchical tree structure may be a Merkle tree and the commitments may be included in the Merkle tree as leaf nodes. In some embodiments, multiple hierarchical tree structures may be generated, each tree structure including one or more commitments as leaf node. In some embodiments, a single tree structure may be generated, with the single tree structure including all the commitments as leaf nodes. For example, each commitment of the multiple commitments generated for the participants of a transaction as discussed above may be included in a single Merkle tree as leaf nodes of the tree”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Antoniou, in view of the teaching of Westland which discloses commitment associated with users and corresponding to the specified leaf nodes of the tree, i.e. sub-tree in order to improve secure data management in the system of the data processing (Westland, col.11, ll.49-59).

Regarding claim 5 Antoniou, as modified by Westland, teaches: The system of claim 1, wherein: the resource is two or more devices, the aggregator manages a pool of the two or more devices, and the user is a transmission system operator (Examiner note: user related transmission system operator is met by the user/device related transmission unit 598 as depicted in Fig. 35 of Antoniou) (Antoniou, in col. 61, ll. 48-50 discloses “the continuous updating components of loT devices and transmission 598 provides communication via the PKI server AES 2048 key 188 to the BCE 130”).

Regarding claim 6 Antoniou, as modified by Westland, teaches: The system of claim 1, wherein the zero-knowledge-proof is a non-interactive zero- knowledge-proof, and wherein the method further comprises: generating an arithmetic circuit from a ZoKrates compiler; and generating the non-interactive zero-knowledge-proof (Examiner note: the ZoKrates is a toolbox of zkSNARKs on Etherium, see Wikipedia/Google; generation of arithmetic circuits is met by generation of alpha-numerics) (Westland, in col. 9, ll. 59-64, discloses “ZKPs can be non-interactive, requiring no further interaction from the prover for the verifier to verify the statement. Examples of non-interactive ZKPs include zero-knowledge succinct non-interactive argument of knowledge (zk-SNARK), zero-knowledge scalable transparent argument of knowledge (zk-STARK), etc.” Westland, in col. 10, ll. 47-50, discloses “The random nonces can be, for example, random serial numbers or alpha-numerics that are securely generated and used, at least in almost all cases”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Antoniou, in view of the teaching of Westland which discloses usage of zk-SNARK compiler included the ZoKrates toolbox for generation alpha-numerics, i.e. arithmetics in order to improve data processing of Antoniou (Westland, col. 9, ll. 59-64, col. 10, ll. 47-50).

Regarding claim 7 Antoniou, as modified by Westland, teaches: The system of claim 1, wherein the operations further comprise: identifying that a predetermined condition has been met; and performing, automatically, an action (Examiner note: operations comprising predetermined condition is met by specific operation, i.e. device grouping, based on the predetermined criteria; automatically performing action followed predetermined conditions is met by performing secure communication based on the user/device grouping followed the predetermined criteria) (Antoniou, in col.31, ll.31-33 discloses “Method for establishing secure communication between a plurality of IoT devices in one or more vehicles include: …grouping…Antoniou, in col.31, ll.40-44 discloses “grouping the plurality of IoT devices into different groups based on a predetermined criterion; and including a group membership for a group of the different groups in an attribute certificate indicating group characterization”).

Regarding claim 8, claim 8, discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 8, discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 8, discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 8, discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 8, discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 8, discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 8, discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15, discloses a product that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15, discloses a product that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 15, discloses a product that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 15, discloses a product that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 15, discloses a product that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 15, discloses a product that is substantially equivalent to the system of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Notani (US 10,574,453).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431